Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 09/06/2022, has been entered.
Claims 1-20 are amended and pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 11 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1 provided in IDS filed on 06/09/2021] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1]

Regarding claim 1, Kanda meets the claim limitations as follows:
A method comprising: 
determining (i.e. detecting), using a client device [Fig. 1, 3: sink terminal ‘200’], at least one of a decoder performance (i.e. ‘detect error in decoding dynamic image’) [Fig. 5: S402] of the client device or a network bandwidth of a network connection between the client device and a remotely located computing device [Fig. 1, 3: source terminal ‘100’];

transmitting, using the client device (i.e. sink terminal ‘200’), data representative of at least one of the decoder performance (e.g. ‘IDR request’ based on ‘detect error’) [Fig. 5: S403; para. 0040: ‘… an IDR request from the sink terminal’] or the network bandwidth to the remotely located computing device (i.e. source terminal ‘100’);

receiving, using the client device and from the remotely located computing device [Fig. 5: S401; para. 0032, 0040: ‘the source terminal 100 receives an IDR request …’], a first stream (i.e. AV Stream S401) of frames at a target frame rate (i.e. at the first frame rate) [Fig. 5: S502: ‘Change resolution and/or frame rate’ of the AV Stream S401] that is based on at least one of the decoder performance [Fig. 5: S406; para. 0042-0045: ‘The CPU 104 thereafter restarts transmitting a frame … to the sink terminal 200 at a bit rate within the predetermined bit rate range with its highest bit rate lowered’] or the network bandwidth; and

receiving, using the client device and from the remotely located computing device, a second stream of frame (i.e. AV Stream S406) at an application frame rate (i.e. S502) [Fig. 5: S502: change frame rate according to bit rate] based at least on the application frame rate being less than the target frame rate.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
receiving, using the client device and from the remotely located computing device, a second stream of frame at an application frame rate based at least on the application frame rate being less than the target frame rate.
However in the same field of endeavor Bushell discloses the deficient claim as follows: 
receiving, using the client device and from the remotely located computing device, a second stream of frame at an application frame rate based at least on the application frame rate being less than the target frame rate [Fig. 2: Decoded Data at Reduced Frame Rate; Fig. 6: ‘640’; para. 0063: ‘if the frame rate of the encoded video data is above the threshold, determining which frames are droppable’].
Kanda and Bushell are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Bushell as motivation to vary frame rate so as to allow for video data with high frame rates to be displayed on devices with limited resources [Bushell: para. 0014].


Regarding claim 2, Kanda meets the claim limitations as follows:
The method of claim 1, wherein the first stream of frames (i.e. AV Stream S401) [Fig. 5] is received at a bit rate that is equal to a corresponding bit rate (i.e. ‘with the lowered highest bit rate’) [Fig. 5: S501 ‘lower highest bit rate’; para. 0043: ‘lowers at least one of … the frame rate of the frame transmitted to the sink terminal’] for a lower frame rate (i.e. ‘Change … frame rate S502) [Fig. 5: S502] than the target frame rate;
Kanda does not disclose explicitly the following claim limitations (emphasis added):
wherein the first stream of frames is received at a bit rate that is equal to a corresponding bit rate for a lower frame rate than the target frame rate.
However in the same field of endeavor Bushell discloses the deficient claim as follows: 
wherein the first stream of frames is received at a bit rate that is equal to a corresponding bit rate for a lower frame rate than the target frame rate (i.e. lower the first frame rate) [Fig. 2: Decoded Data at Reduced Frame Rate; Fig. 6: ‘640’; para. 0063: ‘if the frame rate of the encoded video data is above the threshold, determining which frames are droppable’].
Kanda and Bushell are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Bushell as motivation to vary frame rate so as to allow for video data with high frame rates to be displayed on devices with limited resources [Bushell: para. 0014].



Regarding claim 4, Kanda meets the claim limitations as follows: 
The method of claim 1, wherein at least one of the target frame rate, the application frame rate, or a frame resolution is further determined based on an encoder performance of the remotely located computing device [Fig. 5 discloses the bit rate S501, the resolution and the frame rate S502 are adjusted based on IDR request from Sink Terminal performance S402].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
wherein at least one of the target frame rate, the application frame rate, or a frame resolution is further determined based on an encoder performance of the remotely located computing device.
 However in the same field of endeavor Bushell discloses the deficient claim as follows: 
wherein at least one of the target frame rate, the application frame rate, or a frame resolution is further determined based on an encoder performance [Fig. 5: Increase number of droppable frames in the encoding ‘530’; Fig. 6: ‘640’] of the remotely located computing device.
Kanda and Bushell are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Bushell as motivation to vary frame rate so as to allow for video data with high frame rates to be displayed on devices with limited resources [Bushell: [para. 0014, 0016, 0017: ‘to be displayed on devices with limited resources’ (e.g., decoder and/or display resources)].



Regarding claim 11, all claim limitations are set forth as claim 1 in the form of “A processor” [Fig. 3; para. 0026-0027: CPU 204] and rejected as per discussion for claim 1.


Regarding claim 16, Kanda meets the claim limitations as follows:
A method comprising: 
receiving, using a computing device (i.e. source terminal 100) and from a client device [Fig. 1, 3, 5: sink terminal ‘200’], data representative of at least one of a decoder performance of the client device (i.e. ‘an IDR request’) [Fig. 5: S402, S403; para. 0040: ‘… an IDR request from the sink terminal’] or a network bandwidth of a network connection of the client device;

determining, based at least in part on at least one of the decoder performance, the network bandwidth, or encoder performance of the remotely located computing device, a target frame rate (i.e. the first frame rate) [Fig. 5: Change … frame rate according to bit rate S502] for streaming one or more first frames associated with an application to the client device;

streaming, using the computing device and to the client device, data representative of the one or more first frames at the target frame rate [Fig. 5: ‘AV Stream S406’];

determining, based at least in part on one of the first encoder performance or a second encoder performance of the remotely located computing device, an application frame rate for streaming one or more second frames associated with the application to the client device; and

streaming, to using the computing device and to the client device, data representative of the one or more second frames at the application frame rate based at least in part on the application frame rate being less than the target frame rate [See rejection of claim 1 limitation: “receiving, using the client device …, a second stream of frames” ].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
determining, based at least in part on one of the first encoder performance or a second encoder performance of the remotely located computing device, an application frame rate for streaming one or more second frames associated with the application to the client device; and

streaming, to using the computing device and to the client device, data representative of the one or more second frames at the application frame rate based at least in part on the application frame rate being less than the target frame rate.
However in the same field of endeavor Bushell discloses the deficient claim as follows: 
determining, based at least in part on one of the first encoder performance or a second encoder performance of the remotely located computing device, an application frame rate [Fig. 5: Increase number of droppable frames in the encoding ‘530’; Fig. 6: ‘640’] for streaming one or more second frames associated with the application to the client device [para. 0014: ‘to be displayed on devices with limited resources (e.g., decoder and/or display resources); para. 0016-0017]; and

streaming, to using the computing device and to the client device, data representative of the one or more second frames at the application frame rate based at least in part on the application frame rate being less than the target frame rate [Fig. 2: Decoded Data at Reduced Frame Rate; Fig. 6: ‘640’; para. 0063: ‘if the frame rate of the encoded video data is above the threshold, determining which frames are droppable’].
Kanda and Bushell are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Bushell as motivation to vary frame rate so as to allow for video data with high frame rates to be displayed on devices with limited resources [Bushell: para. 0014].


Claims 3, 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1 provided in IDS filed on 06/09/2021] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Nakazawa (“Nakazawa”) [U.S Patent Application Pub. 2014/0118478 A1]


Regarding claim 3, Kanda meets the claim limitations as follows: 
The method of claim 1, wherein a bit rate associated with the first stream of frames [Fig. 6: AV Stream S401] is unchanged (i.e. ‘a highest bit rate’) [Fig. 6; para. 0042-0043, 0049] when at least one of the target frame rate or a frame resolution associated with the first stream of frames is dynamically adjusted [Fig. 6: S502; para. 0042-0043: ‘the changed data format (such as the resolution and the frame rate)’].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
wherein a bit rate associated with the first stream of frames  is unchanged when at least one of the target frame rate or a frame resolution associated with the first stream of frames is dynamically adjusted.
 However in the same field of endeavor Nakazawa discloses the deficient claim as follows: 
wherein a bit rate associated with the first stream of frames  is unchanged [Fig. 2A shows the bit rate is unchanged ~24kps while the resolution of frame image and frame rate are changed] when at least one of the frame rate or the frame resolution associated with the first stream of frames is dynamically adjusted.
Kanda, Bushell and Nakazawa are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell and Nakazawa as motivation to vary frame rate so as to solve the bandwidth of the network [Nakazawa: para. 0002-0004].



Regarding claim 12, all claim limitations are set forth as claim 3 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 3.


Regarding claim 17, all claim limitations are set forth as claim 3 in the method form of a computing device and rejected as per discussion for claim 3.



Claims 5, 14 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Sakaniwa et al. (“Sakaniwa”) [US 2011/0032419 A1 provided in IDS filed on 06/09/2021]


Regarding claim 5, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations:
The method of claim 1, further comprising: when a frame resolution (i.e. histogram H) reaches (i.e. H2<H) an upper frame resolution threshold, adjusting, using the client device, at least one of the target frame rate or the application frame rate or the application frame rate to an increased frame rate; and when the frame resolution reaches a lower frame resolution threshold, adjusting, using the client device, at least one of the target frame rate or the application frame rate to a decreased frame rate.
 However in the same field of endeavor Sakaniwa discloses the deficient claim as follows: 
when a frame resolution reaches an upper frame resolution threshold, adjusting, using the client device, at least one of the target frame rate or the application frame rate or the application frame rate to an increased frame rate (i.e. 240 Hz > the streaming frame rate 120 Hz) [Fig. 5]; and when the frame resolution reaches a lower frame resolution threshold (i.e. H1), adjusting, using the client device, at least one of the target frame rate or the application frame rate to a decreased frame rate (i.e. 60 Hz < the streaming frame rate 120 Hz) [Fig. 5].
Kanda, Bushell and Sakaniwa are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell and Sakaniwa as motivation include an encoder to adjust frame rate in accordance with the image quality (i.e. motion vector histogram) so as to improve visual quality.


Regarding claim 14, all claim limitations are set forth as claim 5 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 5.

Regarding claim 18, all claim limitations are set forth as claim 5 in the method form of a computing device and rejected as per discussion for claim 5.


Claims 6, 13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Kato et al. (“Kato”) [US 2013/0335584 A1] and He et al. (“He”) [US 2017/0195672]

Regarding claim 6, Kanda meets the claim limitations as follows:
The method of claim 1, further comprising adjusting a frame resolution [Kanda: Fig. 5: S502: change resolution] to account for (i.e. detect error) [Kanda: Fig. 5: S402 on sink terminal] a change in at least one of the decoder performance or the network bandwidth, the adjusting the frame resolution including: when at least one of the target frame rate or the application frame rate reaches an upper threshold, the frame resolution is dynamically adjusted to an increased frame resolution; and when at least one of the target frame rate or the application reaches a lower threshold, the frame resolution is dynamically adjusted to a decreased frame resolution.
Kanda does not disclose explicitly the following claim limitations:
the adjusting the frame resolution including: when at least one of the target frame rate or the application frame rate reaches an upper threshold, the frame resolution is dynamically adjusted to an increased frame resolution; and when at least one of the target frame rate or the application reaches a lower threshold, the frame resolution is dynamically adjusted to a decreased frame resolution.
 However in the same field of endeavor Kato and He disclose the deficient claim as follows: 
the adjusting the frame resolution including: when at least one of the target frame rate or the application frame rate reaches (i.e. ‘the current frame rate is above a threshold’) [He: para. 0038] an upper threshold, the frame resolution is dynamically adjusted to an increased frame resolution [He: Fig. 3; para. 0038: ‘by increasing video resolution]; and when at least one of the target frame rate or the application reaches (i.e. ‘if the frame rate … less than a predetermined value’) [Kato: para. 0203, 0231] a lower threshold, the frame resolution is dynamically adjusted [Kato: para. 0203, 0231: ‘lower resolution] to a decreased frame resolution.
Kanda, Bushell, Kato and He are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell, Kato and He as motivation include an encoder to adjust resolution in accordance with the frame rate so as to improve visual quality.


Regarding claim 13, all claim limitations are set forth as claim 6 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 6.


Regarding claim 19, all claim limitations are set forth as claim 6 in the method form of a computing device and rejected as per discussion for claim 6.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Kaburlasos et al. (“Kaburlasos”) [U.S Patent Application Pub. 2014/0160136 A1 provided in IDS filed on 06/09/2021]

Regarding claim 7, Kanda meets the claim limitations as follows: 
The method of claim 1, further comprising: receiving (i.e. detecting), using the client device [Fig. 1, 3: sink terminal ‘200’], input data representative (i.e. ‘detect error in decoding dynamic image’) [Fig. 5: S402] of one or more inputs to one or more input components of the client device; and transmitting, using the client device and to the remotely located device, the input data (e.g. ‘IDR request’) [Fig. 5: S403; para. 0040: ‘… an IDR request from the sink terminal’]; wherein at least one of the first stream of frames or the second stream of frames is rendered at the remotely located computing device based at least in part on the input data [Fig. 5: S406; para. 0042-0045: ‘The CPU 104 thereafter restarts transmitting a frame … to the sink terminal 200 at a bit rate within the predetermined bit rate range with its highest bit rate lowered’].
Kanda does not disclose explicitly the following claim limitations (emphasis added):
receiving, using the client device, input data representative of one or more inputs to one or more input components of the client device;
 However in the same field of endeavor Kaburlasos discloses the deficient claim as follows: 
receiving, using  the client device, input data representative of one or more inputs [Fig. 1: Access user specified target frame rate ‘102’; para. 0010: ‘the user can enter the target frame rate in a data entry field of a user interface’] to one or more input components of the client device [Fig. 4: ‘450’; para. 0056-0057].
Kanda, Bushell and Kaburlasos are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell and Kaburlasos as motivation to allow the user entering the target frame rate for Frame Rate Control (FRC) in gaming application so as to improve visual quality [Kaburlasos: para. 0008].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell et al. (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Wolman et al. (“Wolman”) [U.S Patent Application Pub. 2014/0173674 A1 provided in IDS filed on 06/09/2021]

Regarding claim 8, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the method is executed within a game streaming environment, and at least one of the first stream of frames or the second stream of frames correspond to an instance of a game hosted by the remotely located computing device.
However in the same field of endeavor Wolman discloses the deficient claim as follows: 
wherein the method is executed within a game streaming environment (i.e. handheld game console) [para. 0022], and at least one of the first stream of frames or the second stream of frames [para. 0022: ‘the mobile device can render each frame at a reduced level of detail and the server can send a stream of differences (e.g., between a high detail version and the low detail version) … rendered by the mobile device into a high detail version] corresponds to an instance of a game hosted by the remotely located computing device (i.e. server 104) [Fig. 1; para. 0022-0024].
Kanda, Bushell and Wolman are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell and Wolman as motivation to allow Frame Rate Control (FRC) in gaming application so as to improve visual quality [Kaburlasos: para. 0008].


Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell et al.  (“Bushell”) [U.S Patent Application Pub. 2014/0362918 A1] further in view of Schluessler et al.  (“Schluessler”) [U.S Patent Application Pub. 2015/0042641 A1]


Regarding claim 9, Kanda meets the claim limitations set forth in claim 1.
Kanda does not disclose explicitly the following claim limitations:
The method of claim 1, wherein the target frame rate and the application frame rate are between upper frame rate threshold and a lower frame rate threshold.
However in the same field of endeavor Bushell discloses the deficient claim as follows: 
wherein the target frame rate (i.e. the first frame rate) and the application frame rate (i.e. ‘the generated frame’) are between upper frame rate threshold and a lower frame rate threshold [para. 0026: ‘if the generated frame rate is between the lower performance threshold 124 and the upper performance threshold 126’].
Kanda, Bushell and Schluessler are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda, Bushell and Schluessler as motivation to generate the frame rate between upper and lower threshold for comfortable viewing and for the display to handle [Schluessler: para. 0026].


Regarding claim 20, all claim limitations are set forth as claim 9 in the method form of a computing device and rejected as per discussion for claim 9.



Claims 10 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kanda (“Kanda”) [U.S Patent Application Pub. 2016/0182919 A1] in view of Bushell (“Bushell”) [U.S Patent Application Pub. 2014/0118478 A1] in view of Ansari et al. (“Ansari”) [U.S Patent Application Pub. 2018/0130443 A1 provided in IDS filed on 06/09/2021]


Regarding claim 10, Kanda meets the claim limitations as follows:
The method of claim 1, further comprising causing display, using a display of the client device [Fig. 3: display 202 of sink terminal 200], the first stream of frames at the target frame rate and a first frame resolution [Fig. 5: AV Stream S401, AV Stream S406; para. 0017, 0027: ‘The display is configured to display a dynamic range], and causing display, using the display of the client device, the second stream of frames at the application frame rate and the first frame resolution or a second frame resolution, wherein at least one of the target frame rate or the application frame rate is greater than a refresh rate of the display.
Kanda does not disclose explicitly the following claim limitations (emphasis added):
further comprising causing display, using a display of the client device, the first stream of frames at the target frame rate and a first frame resolution, and causing display, using the display of the client device, the second stream of frames at the application frame rate and the first frame resolution or a second frame resolution, wherein at least one of the target frame rate or the application frame rate is greater than a refresh rate of the display.
However in the same field of endeavor Ansari discloses the deficient claim as follows: 
further comprising causing display, using a display of the client device, the first stream of frames at the target frame rate and a first frame resolution, and causing display, using the display of the client device, the second stream of frames at the application frame rate and the first frame resolution or a second frame resolution, wherein at least one of the target frame rate or the application frame rate is greater than a refresh rate of the display [para. 0035, 0069: ‘if sink data buffer 620 has less than a frame buffer worth of storage,  …every frame is transmitted at or higher than the required refresh rate of the display panel’].
Kanda, Bushell and Ansari are combinable because they are from the same field of video recording/reproduction.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kanda and Ansari as motivation to allow greater frame rate than refresh rate to accommodate a smaller buffer of the sink display.


Regarding claim 15, all claim limitations are set forth as claim 10 in the form of “A processor” [Fig. 3; para. 0020-0021: CPU 204] and rejected as per discussion for claim 10.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488